DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 6/16/2021 have been entered and considered, but are not completely persuasive and are moot in view of the new grounds of rejection.
	Claims 1-3, 6-9, 12-13, 18-20 and 36-37, 39-43 are pending in this application.  Claims 1-3, 6-9, 12-13, 18-20 stand withdrawn from consideration as being drawn to a non-elected invention, and should be canceled in response to this Final Rejection.
	Claims 36-37 and 39-43 are under examination.
	The substitute specification filed 6/16/2021 has been entered. The insertion of the appropriate text for the nucleotide sequence listing and SEQ ID Nos is noted, as is the correction of hyperlink or browser-executable code.
	The IDS filed 6/16/2021 has been entered and considered.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 fails to particularly point out and distinctly claim all of the minimally sufficient steps required to achieve the desired results of a predicted DNA methylation pattern of cfDNA or gDNA and/or ctDNA (claim 37).  Claim 36 now requires: “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data using a Bayesian non-homogenous Hidden Markov Model using the parameters i) fragment length of each individual DNA fragment, ii) fragment coverage and iii distance to fragment end.”  The metes and bounds of this limitation are unclear.  The claim fails to set forth how the three parameters are to be “used” to create and train a model which can then act on the sequencing data provided by steps a-c of claim 36.  The specification at Example 2, (p20) sets forth that the ccInference pipeline, the name of the Bayesian non-homogenous HMM, as being created using WGBS data- which is created using bisulfite treated DNA.  Claim 36 specifically excludes bisulfate treatment of the DNA fragments.  Example 2 does not clearly disclose how the ccInference model was built or trained, or what all the relevant parameters are that are required.  Example 2 refers to Fig 11.  not subjected to bisulfite treatment.  Figure 11 clearly indicates that at least a training step is required, which is lacking from claim 36.  Figure 12 is related to the benchmarking and performance of the ccInference, and not how the model is specifically built, trained, and used to determine the required results of claim 36.  Example 3 moves from WGBS data to WGS data but fails to address any element of the ccInference model, or modifications made to the model to address the WGS data.  The section at page 25 (of the substitute specification) named “model development and training” briefly sets forth the development of the model.  This section sets forth a variety of steps required for creating the model which are lacking from the independent claim.  Further, an alleged “supplemental method” is referred to in this section, and the Examiner was unable to determine whether that section is a part of the disclosure. This issue was brought up in the previous action. At page 26, the specification states: “Two states Hidden Markov Model (HMM) is implemented as described in Rabiner 1989 at Jahmm framework with some adaptations to our problem.  Baum-Welch algorithm is used to estimate the parameters with maximum of 50 iterations.  All details are implemented in CcBayesianNhmmV5.java’.”  The examiner was unable to determine what the incomplete citations are referring to, or how they provide the model.  Further, the Examiner was unable to identify any disclosure of the .java file mentioned.  These issues were discussed in the previous rejection. In the discussion of the K-means initialization required for the HMM model (a step  non-existent numbering system (“used at 2.2”) and another undisclosed java file (KmeansPlusLearner.java).  Therefore, there is no clear definition of what is required for a Bayesian-non-homogenous Hidden Markov Model in the specification. As such, the metes and bounds of step d) cannot clearly be determined, as it is unclear how the specific model required is to be created, trained and applied to the data at hand.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
The metes and bounds of claim 37 are unclear.  Claim 37 has been amended to recite: “wherein the predicted DNA methylation pattern of the ctDNA is deconvoluted using non-overlapping window analysis and quadratic programming to determine the tissue of origin of the biological sample.”  The claim fails to particularly point out and distinctly claim the steps required to achieve the deconvolution of the ctDNA.  Merely stating “using” overlapping window analysis and quadratic programming is not a specific disclosure of how the overlapping window analysis is to be applied on the data at hand, nor is it a specific recitation of how the quadratic programming is implemented to be applied to the data at hand and obtain the desired results.  The specification at page 25 offers the following: “Quadratic programming was utilized to solve the constrained optimization problem.  The method followed the tissue deconvolution algorithm described in Sun et al. PNAS with some adaptations as disclosed below.”  The Examiner was unable to identify the reference Sun et al from the incomplete citation.  Pages 28-29 offers more information on tissue deconvolution mapping, however it uses WGBS data, and not the data which is generated by claim 36, which specifically excludes bisulfite treatment.  The same incomplete citation is provided, and then some specific parameters, however it is entirely unclear whether these parameters are the same when using WGS data, the data of claim 36.  As 
The metes and bounds of claim 43 are unclear.  Claim 43 now recites: “wherein the method further comprises using a Bayesian based non-homogeneous Hidden Markov Model to predict the methylation status at each CpG in each DNA fragment.” Claim 43 fails to particularly point out and distinctly claim how to predict the methylation status at each CpG “using” the model.  The claim does not set forth how various parameters of the model are to be adjusted, or how the model is to be trained so that the desired results can be obtained.  The specification at pages 27-28 offers: “ccInference is trained and decoded at WGS data. Methylation level is calculated by aggregating the binary methylation status across fragments at each CpGs.  The continuous methylation level is compared with methylation level obtained from WGBS at the same individual.  For the comparison at low coverage WGS and WGBS data, methylation density at each 1Kb bin is calculated instead of each single CpG.”  Claim 43 does not provide any WGBS data which can be used in the comparisons or determinations.  Claim 43 does not set forth that data resulting from claim 36 is in a binary format.  Claim 36 does not provide the predicted methylation pattern in a binary format, or any format, such that claim 43 can “aggregate” the status across fragments.  No clear method sets forth how the ccInference model is adjusted, trained or applied to the data at hand from claim 36, to “predict the methylation status at each CpG” as now required for claim 43.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  

written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure fails to support the invention as it is now claimed, as it lacks a specific written description of all of the necessary and sufficient information required to carry out the claimed methods. 
The claims now require claim limitation(s) “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data using a Bayesian non-homogenous Hidden Markov Model using the parameters i) fragment length of each individual DNA fragment, ii) fragment coverage and iii distance to fragment end” in claim 36.
“wherein the predicted DNA methylation pattern of the ctDNA is deconvoluted using non-overlapping window analysis and quadratic programming to determine the tissue of origin of the biological sample” in claim 37.
“wherein the method further comprises using a Bayesian based non-homogeneous Hidden Markov Model to predict the methylation status at each CpG in each DNA fragment” in claim 43.
The specification was probed for sufficient description of how these computer-implemented steps are to be performed.  The specification fails to provide sufficient disclosure of the steps and information required to create the specific model required, and apply it to cfDNA or gDNA sequencing reads, wherein the DNA was not subjected to bisulfate treatment, to 
The specification as filed fails to provide a written description of the elements required to perform these computer-implemented steps.  At pages 13-14, the specification generically recites the same above listed limitations, without any explanation as to how these results are to be obtained in each step.  Example 2 (p20) discusses a Bayesian based non-homogenous HMM using WGBS data.  This is Whole Genome Bisulfite Sequencing data.  However, claim 36 now specifically recites not using a bisulfite treatment at any step.  Therefore it is unclear how the ccInference pipeline would apply to WGS data, data produced from methods which do not use a bisulfite treatment, which is the data obtained by steps a-c of claim 36.  
Around the time of the invention, bisulfite-free approaches to detecting DNA methylation patterns were known to fall into certain categories: HPLC, HPCE, MS, labeling a 5-mC containing DNA molecule followed by SPR, qPCR, optical or electrochemical readouts, label-free methods such as high throughput sequencing methods using nanopore sequencing, and the MRE-seq methods (Bhattacharjee et al 2018).  MRE is Methylation-sensitive Restriction Enzyme digestion followed by Sequencing (Li, Daofeng et al 2015, abstract). The MRE or RE methods use a particular methylation sensitive restriction enzyme to cut the DNA at hypersensitive sites, followed by either library prep and sequencing (Li, Daofeng et al 2015, section 3.2 p34-35) or electrochemical detection (Bhattacharjee 2018, 3.1.2 p4807-4809).  Bhattacharjee specifically notes that “the application of RE based methods to decipher DNA methylation patterns in clinical samples has so far been limited.”  This shows that the art around not know how to detect or predict DNA methylation patterns in clinical samples using restriction enzyme based methods.  The art does not set forth the model using the properties recited in clam 36.  The art was reviewed for known statistical techniques for analyzing DNA methylation data (Li, Dongmei et al. 2015).  Li analyses various methods to determine methylation patterns from microarray or high throughput sequencing technologies including EWAS.  However these analyses use the bisulfite treatment steps and processes of the Illumina BeadChip, and not the WGS or MREseq steps of claim 36.  Even when limited to bisulfate treated DNA data, Li notes that “with so many options available to investigators, selection of an optical statistical method can be challenging- especially when different methods applied to the same data set generate inconsistent results...” (Li et al p2).
The disclosure fails to set forth details and specifics regarding how any model is to be trained to determine and/or predict the required information; claim 36 merely lists 3 parameters of the model named “Bayesian non-homogenous Hidden Markov Model” with no further explanation.  The specification was probed for support for these embodiments.  Example 2 states the ccInference model was trained “using high coverage WGBS of cfDNA ignoring the methylation status at each CpG from WGBS” (p20) which is not a full disclosure of how the model was adjusted and/or trained to act on the WGS data (bisulfate-free), as the this passage states it is created using different data: data from a bisulfate treated experiment.  Example 2 refers to Fig 11, a flowchart which graphically depicts some elements of the ccInference pipeline, but does not set forth how each step of model generation, training and application is performed.  Merely reciting “filtering” and the three parameters, followed by the terms “K-means++ initialization” “non-homogenous HMM training” and “Viterbi decoding” is not a clear and definite definition of each part of the particular model of claim 36, or how it is generated and 
The section at page 25 (of the substitute specification) named “Model development and training” briefly sets forth the development of a process which comprises an initiation matrix, a non-parametric model to calculate initiation and transition, followed by a Gaussian mixture model, used to model the emission likelihood of each feature, healthy reference information is required in a decoding step, and a probability equation is provided which sets forth “the probability of observing methylated event em given that it located at CpG site with methylation prior k: [equation].”  This disclosure does not set forth that this paragraph is describing the same model as the Bayesian nonparametric Hidden Markov Model as disclosed at page 20.  This section at page 25 sets forth a variety of steps required for creating the model which are lacking from the independent claim.  Further, an alleged “supplemental method” is referred to in this section, and the Examiner was unable to determine whether that section is a part of the disclosure. This issue was brought up in the previous action. As such, any information allegedly provided in this section is completely lacking and unknowable.
At page 26, the specification states under the heading “Bayesian non-homogenous Hidden Markov Model: “Two states Hidden Markov Model (HMM) is implemented as described in Rabiner 1989 at Jahmm framework with some adaptations to our problem.  Baum-Welch algorithm is used to estimate the parameters with maximum of 50 iterations.  All details are unable to determine what the incomplete citations are referring to, or how they provide the model.  Further, the Examiner was unable to identify any disclosure of the .java file mentioned.  These details are unknowable. It is not clear that this is the same model discussed at page 25 as discussed above. These issues were discussed in the previous rejection. In the discussion of the K-means initialization required for the HMM model (a step missing from claim 36) the paragraph on page 27 refers to a non-existent numbering system (“used at 2.2”) and another undisclosed java file (KmeansPlusLearner.java).  Therefore, there is no complete disclosure of a Bayesian-non-homogenous Hidden Markov Model in the specification.
The specification was probed to identify support for the limitations of claim 37, regarding how the “predicted DNA methylation pattern of the ctDNA is deconvoluted using non-overlapping window analysis and quadratic programming to determine the tissue of origin…”
Examples 4 and 5 (pages 21-22) discuss prediction of methylation levels from WGS and extrapolating identification of tissue of origin based on predicted methylation levels.  However, these examples do not address any element of the ccInference model, how it is generated, how it is trained, or how it acts on the data from the first three steps of claim 36, the WGS data.  Example 6 (p22) discloses using ultra-low-pass whole genome sequencing (ULP-WGS and ULP-WGBS) instead of deep coverage sequencing to provide the sequencing read data.  However, this section fails to set forth how the ccInference model is created, trained and applied to this ULP-WGS data from steps 1-3 of claim 36, nor does it set forth how to predict ctDNA methylation data.  As set forth above (Li, Dongmei 2015, see p14-16 Real Data Examples, Ovarian Cancer), one of skill in the art would not necessarily be apprised as to what actual steps would be required, to use the cfDNA sequencing reads, or gDNA sequencing reads in the HMM ctDNA.  Circulating tumor DNA methylation patterns were not necessarily understood as being the same as either cell-free DNA methylation patterns or genomic DNA methylation patterns.  Therefore, without specific step-by step direction as to how the particular model is created, trained, and applied to the data at hand (ULP-WGS) one of skill would not be able to create such a model or use it to predict a methylation pattern of circulating tumor DNA. (See also Li, Daofeng 2015, Section 3.3.2 MREseq data processing, the methylCRF program which requires both MeDIP-seq and MREseq data, and section 3.3.5).
With respect to claim 37 and the overlapping window analysis and/or quadratic programming, the specification at page 25 offers the following: “Quadratic programming was utilized to solve the constrained optimization problem.  The method followed the tissue deconvolution algorithm described in Sun et al. PNAS with some adaptations as disclosed below.”  The Examiner was unable to identify the reference Sun et al from the incomplete citation.  Pages 28-29 of the specification, in a section labeled “Tissue Deconvolution mapping”  some additional information on tissue deconvolution mapping is provided, however this section uses WGBS data, and not the data which is generated by claim 36, which specifically excludes bisulfite treatment.  The same incomplete citation to Sun et al. is provided, and then some specific steps are recited.  It is entirely unclear how these steps are provided by the model of claim 36, or the description of the step in claim 37.  Elements such as: tiling bins, mean methylation level, DMRs, islands and shores, and reference methylomes (p29), are not provided in the model of claim 36, and it is entirely unclear whether these parameters would be the same when using WGS data, the data of claim 36.  It is entirely undisclosed how cell-free patterns (cfDNA), and genome patterns (gDNA) would provide the deconvolution of circulating tumor 
With respect to claim 43 and “using” the HMM model to predict the methylation status at each CpG in each DNA fragment, the specification fails to provide adequate support.  The specification does not describe how any parameters of the model of claim 36 are to be adjusted, or how the model of claim 36 is to be trained so that the desired results can be obtained.  The specification at pages 27-28 offers: “ccInference is trained and decoded at WGS data. Methylation level is calculated by aggregating the binary methylation status across fragments at each CpGs.  The continuous methylation level is compared with methylation level obtained from WGBS at the same individual.  For the comparison at low coverage WGS and WGBS data, methylation density at each 1Kb bin is calculated instead of each single CpG.”  The specification provides no more detail.  The specification does not set forth how the model of claim 36 is trained “at WGS data.”  It is unknown what this training entails.  The specification does not disclose how the model of claim 36, provides the required data for the calculation of CpG status or methylation level.  Claim 43 does not provide any WGBS data which can be used in the comparisons or determinations, which appear to be required according to the specification at p27-28.  The specification does not set forth how to perform the calculations only using WGS data.  Claim 43 does not set forth that data resulting from claim 36 is in a binary format, such that the disclosure at pages 27-28 could be useful.  Claim 36 does not provide a predicted methylation pattern in a binary format, or any format, such that claim 43 can “aggregate” the status across fragments as required by this disclosure.  
not have looked to HMM modeling and use only MREseq type data to achieve a complete picture of DNA methylation patterns across the entire genome. One of skill would not have been able to create the required HMM model using the ULP-WGS data alone, for prediction of DNA methylation patterns in cfDNA, gDNA or ctDNA.  The specification fails to set forth how the ccInference model is adjusted, trained or applied to the data at hand from claim 36, to “predict the methylation status at each CpG” as now required for claim 43 using only the data which results from the first 3 steps of claim 36- the WGS data.  Therefore, the specification fails to provide a written description of the invention as it is now claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631